An unpub|isl ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

NICK SPAGNOLO, No. 65299

Appellant,

vs.

NADIC NETWORK CERTIFIED  E== E ®

DENTISTS,

Respondent. "UN 30 20th
TRACIE .L\NDENIAN

DEFUTY CLERK

ORDER DISMISSING APPEAL

Appellant seeks to challenge the district court’s oral ruling
setting aside a default judgment No appeal niay be taken, however, from
a district court"s oral ruling Rutst L). C‘Zarle C'n.t_y. Sch. Dist., 103 Nev. 686,
689, 747 P.Zd 1380_, 1382 (1987). Accordingly, we lack jurisdiction over
this appeal and we therefore

ORDER this appeal DISMISSED.

§ar..lrl_».

arde sty

Douglas Cherry

cc: Hon. Kenneth C. Col'y, District Judge
Nick Spagnolo
Eighth District Court Clerk

Su¢>ns~¢e Counr
OF
NevAnA

\oj» mm 

l /i-,Qlb_'?